BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420



DOCKET NO.  08-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from March 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Diego, California.  The Veteran's notice of disagreement was 
received in January 2007.  A statement of the case was issued in 
March 2008, and a substantive appeal was received in April 2008.  

The Veteran indicated on his April 2008 VA Form 9 that he wished 
to testify at a Central Office Board hearing.  Also, in November 
2009 the Veteran's representative referred to the hearing request 
and implied that a Travel Board hearing at the Los Angeles RO 
was, in fact, requested.  A hearing clarification letter was sent 
to the Veteran in October 2010 and in October 2010 correspondence 
the Veteran indicated that he was presently incarcerated and 
withdrew his request for a hearing.  

In statements received in December 2006 and November 2009, the 
Veteran and his  representative, respectively, requested that the 
Veteran's files be transferred from the San Diego RO to the Los 
Angeles RO.  The RO should take appropriate action.    

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for left hip disorder and hepatitis C Gnome 
"2b" have been raised by the record (specifically in a 
statement received by the Board in March 2010), but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 U.S.C.A. 
§§ 5100 et seq (West 2002).  This assistance specifically 
includes obtaining all relevant Social Security Administration 
(SSA) records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A VA treatment record dated in May 2007 shows that the Veteran 
may be in receipt of Social Security disability benefits.  To 
date, however, neither the SSA decision nor any medical records 
underlying the Veteran's possible SSA disability benefits award 
have been obtained by the RO.  Thus, on remand, the AMC/RO should 
obtain these records.

Also, in a letter received in May 2007 and in a letter dated in 
May 2010, the Veteran and his representative, respectively, 
asserted that the back disability is secondary to the Veteran's 
left knee disability.  While the Veteran was provided adequate 
notice of what type of information and evidence was needed to 
substantiate his service connection claim on a direct basis, he 
was not provided adequate notice to substantiate a claim on a 
secondary basis.  Since the appeal is being remanded for other 
another reason outlined above, it is appropriate to direct that 
the RO furnish proper notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
notice as to the information or evidence 
needed to establish service connection for 
his back disability on a secondary basis.  

2.  The SSA should be requested to furnish 
copies of any and all administrative and 
medical records related to any application 
for disability benefits filed by the 
Veteran.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



- 2 -
